DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a non-Final Office Action in response to communications received on 02/28/2022.
Claims 1-3 have been amended. Therefore, claims 1-3 are currently pending in this application.
Specification
4.	The abstract is objected to since it does not appear to comply with the guidelines in the MPEP (e.g. see MPEP 608.01(b)).
The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text. Abstracts exceeding 15 lines of text or 150 words should be checked to see that they are as concise as the disclosure permits. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.
Claim Rejections - 35 USC § 101
5.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-3 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering claims 1-3, the following claimed limitations recite an abstract idea: adjust distance traveled by the athlete(s) in a time period by at least one environmental normalization factor to compute an environmentally normalized performance value; recalculate normalized performance values based on additional environmental data accepted at subsequent times; indicate the current performance as compared to the normalized performance including the adjustment by the environmental factor; compare the environmentally normalized performance values of each athlete; validate performance data submitted by the athlete(s), etc.
  
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (MPEP 2106.04(a)). For instance, the claims correspond to an evaluation since a human can perform mentally—or using a pen and paper—the calculation steps above. The claims also correspond to managing personal behavior since the execute steps to improve the user’s (athlete’s) performance; for example, by providing information regarding the athlete’s performance data, comparison data, etc.       
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, such as: a computer device (a specially programmed computer), which is utilized to facilitate the recited steps with respect to: accepting real-time input from at least one sensor; accepting environmental data from at least one transmitter or a measurement device; computationally adjusting measured distance travelled by the athlete(s) to compute an environmentally normalized performance value; dynamically recalculating normalized performance values; providing, in real time, an indication to the athlete whether the current performance is within specified limits; comparing the environmentally normalized performance values of each of said first and second athletes and displaying the environmentally normalized performance values, etc.  
The claims also recite (i) at least one sensor taken from the group of heartrate monitor and a GPS device, and (ii) a remote transmitter or a measurement device, these are conventional devices directed to insignificant extra-solution activity; such as data gathering purpose.  
Accordingly, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, according to the original disclosure, that the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a local computer that a user(s)—such as an athlete(s)—utilizes when participating in athletic activities, wherein the local computer communicates with an online server via a conventional communication network (e.g. the Internet); and wherein the computer generates and displays, based on data collected and analyzed regarding the user and/or the environment, customized training plans and/or predicted performance results, etc. (e.g. see pages 70-74 of the clean version of the specification filed on 06/10/2021).    
In addition, it is a well-understood, routine or conventional practice in the art to utilize the conventional computer/Internet technology and conventional sensors to gather and analyze data regarding a user(s) and/or the environment, including presenting information to the user(s) based on the result of the analysis, etc. (e.g. see US 7,062,895; US 2005/0250458; US 2006/0136173). 
The observation above confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
The analysis above already encompasses each of the current dependent claims (i.e. claims 2 and 3). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept”. 



►	Applicant’s arguments directed to section §101 have been fully considered (the arguments filed on 02/28/2022). The arguments are not persuasive. 
(a)	Applicant argues, 
The Examiner has rejected Claims 1-3 under 35 U.S.C. §101 on the asserted basis that "the claimed invention is directed to an abstract idea . . . 
In particular, Claim 1 clarifies that the invention is a "real-time GPS and dynamic computer-implemented method for measuring the physical capability of an athlete in an athletic endurance event and displaying, in real-time during the athletic endurance event performance parameters after adjustment by at least one environmental normalization factor" . . . 
In view of the foregoing limitations, the invention involves a "real-time GPS and dynamic computer-implemented method for measuring the physical capability of an athlete in an athletic endurance event and displaying, in real-time during the athletic endurance event" and that it "provid[es] an indication in real-time to the athlete during said performance regarding whether the current performance is within specified limits as compared to the normalized performance values for the individual athlete including adjustment by said normalized environmental factor to allow the athlete to take timely action during said performance to improve his or her performance. (Emphasis by italics added). 
The foregoing limitations requiring "real-time" performance of the "dynamic calculations" and for providing the "indications" based on those dynamic calculations in "in real-time to the athlete during said performance" preclude these "dynamic calculations" and "indications" from practically being performed in the mind. As such, the claims do not fall within the "Mental Processes" grouping of abstract ideas and, therefore, do not recite an abstract idea . . . 

	The Office respectfully disagrees with the above arguments. Applicant is focusing on the real-time and dynamic aspects of the claimed method. However, the process of detecting—via a conventional sensor(s)—user and/or environmental data in real-time, including the generation one or more results in real-time by dynamically performing one or more calculations, etc., is already directed to the conventional computer technology. Accordingly, emphasizing such functionalities of the conventional computer/Internet technology does not necessarily demonstrate whether the current claimed method is “significantly more” than an abstract idea. 
In addition, the test for mental processes does not necessarily involve comparing the speed/efficiency of the conventional computer elements with that of a human mind (or a pen and paper). For instance, the claimed heartrate monitor, which is a conventional sensor, may measure the athlete’s heartrate in real-time. However, the test for eligibility does not necessarily involve determining whether such heartrate measurement can be performed mentally in real-time. Similarly, the conventional computer of the claimed method may collect and process data in real-time or dynamically, including displaying information to the athlete in real-time as the athlete is performing the activity (e.g. providing an indication to the athlete in real-time regarding whether the current performance is within specified limits as compared to the normalized performance values, etc.). However, the test for eligibility does not necessarily involve determining whether the human mind (or a pen and paper) can match the real-time speed at which the computer collects and processes data and/or generates output. Particularly, conventional computer elements are normally utilized to facilitate such data manipulation processes. Consequently, Applicant’s arguments are not persuasive since Applicant appears to misconstrue the test for the eligibility analysis.
(b)	Applicant further argues, 
In CyberSource Corp. v. Retail Decisions, Inc., 654 F. 3d 1366, 1376 (Fed. Cir. 2011), the Federal Circuit held that claims recite eligible subject matter "where, as a practical matter, the use of a computer is required to perform the claimed method." 
Here, it is the combination of the real time, dynamic data acquisition and delivery to the athlete "during" the athletic performance and the resulting action to be taken, all in "real-time," that precludes this aspect from being performed in the mind, as the data received from the claimed invention would be overwhelming and impossible for a human mind to calculate in real-time under these constraints and, as such, recite patent-eligible subject matter . . .  
As a separate and distinct basis of allowability, in SiRF Technolog_v, Inc. v. International Trade Com'n, 601 F. 3d 1319, 1331 Fed. CiL 2010), the Federal Circuit found that claims to a "method for calculating an absolute position of a GPS receiver . . . 
Similarly, in Claim 1 of the present application , as in SiRF, the use of real-time GPS inputs, in particular, and real-time inputs from other sensors, including heart monitors, to perform a real-time calculation of the distance traveled by an athlete in a time period during the athletic endurance event and "providing an indication in real-time to the athlete during said performance" likewise precludes, as a practical matter, the method steps from being performed entirely in the human mind. As in S'iRF, the GPS is more than merely permitting the claimed method to be performed, rather than functioning solely as an obvious mechanism for permitting a solution to be achieved more quickly; rather, the real-time data acquisition of the GPS is integral for determining the results of the claimed invention. 
The Applicant respectfully states that this should not be deemed a "marked contrast" from the SiRF decision. In both, these are both time and distance calculations that are (and must be) performed in near real time . .

The Office respectfully disagrees with the above arguments. In this regard, while referring to some court decisions, Applicant is asserting that “‘Real Time’ and ‘Dynamically’ and ‘During’ Gives Rise to Patentability”. However, it is important to note that the court decision that Applicant mentioned, CyberSource Corp. v. Retail Decisions, Inc., 654 F. 3d 1366, 1376 (Fed. Cir. 2011), is outlining some reasons as to why the mere use of a computer is not sufficient to demonstrate eligibility. Thus, the eligibility analysis presented in the office-action is consistent with the court case above. Particularly, the claimed data manipulation steps (abstract idea) can be performed by a human mentally (or using a pen and paper) without the need to use a computer system. Of course, as already pointed out above, one uses the conventional computer to facilitate such data manipulation process; however, the use of the conventional computer—as a tool—to facilitate such data manipulation process does not necessarily demonstrate whether the abstract idea is integrated into a practical application. 
Applicant is also repeating the same argument by comparing the processing capabilities of a computer with that of a human’s mind. For instance, while emphasizing the rea-time and dynamic features of claimed computer, Applicant asserts, “the data received from the claimed invention would be overwhelming and impossible for a human mind to calculate in real-time”. However, as already pointed out above, the test for eligibility does not necessarily involve comparing the speed/efficiency of a computer with that of a human mind (see the discussion above). Consequently, Applicant’s arguments are again not persuasive. 
Similarly, the second court case that Applicant mentioned, namely SiRF Technolog_v, Inc. v. International Trade Com'n, 601 F. 3d 1319, 1331 Fed. CiL 2010),  also does not support Applicant’s assertions regarding the current claims. Particularly, while referring to claim 1 of SiRF, Applicant is asserting that “Claim 1 of the present application , as in SiRF, the use of real-time GPS inputs, in particular, and real-time inputs from other sensors, including heart monitors, to perform a realtime calculation of the distance traveled by an athlete in a time period during the athletic endurance event and ‘providing an indication in real-time to the athlete during said performance’ likewise precludes, as a practical matter, the method steps from being performed entirely in the human mind. As in SiRF, the GPS is more than merely permitting the claimed method to be performed, rather than functioning solely as an obvious mechanism for permitting a solution to be achieved more quickly; rather, the real-time data acquisition of the GPS is integral for determining the results of the claimed invention”
However, there are several distinctions between the currently recited GPS device and the GPS of SiRF. For instance, unlike that of SiRF, Applicant’s claimed GPS device is recited at a high level of generality that the implementation does not go beyond the conventional functions of the device. In contrast, SiRF is reciting an arrangement of a GPS system with specific functionalities (positively recited in the claim) that impose meaningful limits on the claim’s scope. Thus, SiRF is certainly not analogous to the current claims. Moreover, again unlike SiRF, Applicant’s claimed GPS device is an optional element since none of the claims necessarily requires a GPS device (e.g. see the claim language, “accepting real-time data input from at least one sensor taken from the group of heart rate monitor for measuring an individual athlete's heart rate and a GPS device for determining in real time distance traveled by the athlete in a time period”, emphasis added). The above is yet another fact that demonstrates that the claimed GPS device is incorporated merely as an optional element for data gathering purpose. Consequently, Applicant’s arguments are not persuasive.
Thus, at least for the reasons discussed above, the Office concludes that none of the current claims amounts to “significantly more” than an abstract idea.    
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-3 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(a)	Claim 1 recites, “[a] real-time GPS and dynamic computer-implemented method for measuring the physical capability of an athlete . . . accepting real-time data input from at least one sensor taken from the group of heart rate monitor for measuring an individual athlete's heart rate and a GPS device for determining in real time distance traveled by the athlete in a time period” (emphasis added)
	However, it is unclear how a real-time GPS functionality, as implied in the preamble of the claim, is achieved when the at least one sensor is just a heartrate monitor. Particularly, per the body of the claim (see lines 7-9), one is requires to select just one sensor from a heartrate monitor and a GPS device, but not necessarily both.  
(b)	Claim 1 further recites, “computationally adjusting the athlete's measured distance traveled by the athlete in a time period actual performance by means of at least one environmental normalization factor” (emphasis added).
However, it is unclear how measurement related to the distance travelled by the athlete is positively obtained when the sensor is just a heartrate monitor. As already pointed out above, the claim requires at least one sensor form the group of a heart rate monitor and a GPS device. 
(c)	In addition, there is insufficient antecedent basis for the term “said normalized performance values”, as recited in line 19 of the claim. 
(d)	It is further unclear whether the term “humidity and elevation”, as currently recited in line 15 of the claim, is representing a single environmental normalization factor. According to the specification (see page 73 of the clean version of the specification filed on 06/10/2021), the above appear to be two separate environmental factors. Thus, for examination purpose, the above are construed as two separate factors. 
(e)	Claim 1 also recites, “providing an indication in real-time to the athlete during said performance regarding whether the current performance is within specified limits as compared to the normalized performance values for the individual athlete including adjustment by said normalized environmental factor to allow the athlete to take timely action during said performance to improve his or her performance” (emphasis added).
	However, it is unclear what is implied per the term “including adjustment by said normalized environmental factor”. Particularly, the indication being provided to the user already involves indication of “whether the current performance is within specified limits as compared to the normalized performance values“. Accordingly, it is unclear whether the term, “including adjustment by said normalized environmental factor”, is referring to a new adjustment besides the adjustments implied prior to the last “providing” step.   
Thus, at least for the reasons discussed above, each of current claims 1-3 is ambiguous.  
It is worth to note that the same deficiencies above apply to claim 2 since claim 2 also recites: (i) “computationally adjusting the second athlete's measured distance traveled by the athlete in a time period by means of at least one environmental normalization factor”; (ii) “said environmentally normalized performance values”.
Regarding claim 2, it is further unclear what is implied per the term “dynamically recalculating for each of said first and second athletes' wind, temperatures”. For instance, it is unclear whether the above term is an attempt to imply, --dynamically recalculating wind and temperature values for each of said first and second athlete--.
Furthermore, it is unclear how such wind and temperature values are recalculated since neither claim 1 nor claim 2 necessarily acquires wind and temperature data. Particularly, per each of claims 1 and 2, is merely optional to acquire wind and temperature data since each of the claims recites, “at least one environmental normalization factor taken from the group of temperature, humidity and elevation, wind, air density, and elevation change” (emphasis added). For instance, when humidity, elevation or air density is the environmental factor(s) being considered, it is unclear how the claimed dynamic recalculation step is achieved since it requires only wind and temperature.   
Thus, at least for the additional reasons discussed above, claim 2 is further ambiguous. 
Applicant is also advised to reevaluate the terms recited in each of the claims and make appropriate corrections if additional discrepancies are observed.     
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-3 are rejected under 35 U.S.C.103 as being unpatentable over Kahn 2009/0043531.
	Regarding claim 1, Kahn teaches the following claimed limitations: a real-time GPS and dynamic computer-implemented method for measuring the physical capability of an athlete in an athletic endurance event and displaying, in real-time during the athletic endurance event performance parameters after adjustment by at least one environmental normalization factor ([0001]; [0025] lines 1-9; [0026] lines 1-9; [0027] lines 1-11: e.g. a system that evaluates a user’s activities and provides one or more feedback to the user in real-time; wherein the system implements an electronics device that comprises various sensors, including a GPS device and a heart sensor), comprising the steps: in a specially programmed computer in real-time, accepting real-time data input from at least one sensor taken from the group of heart rate monitor for measuring an individual athlete's heart rate and a GPS device for determining in real time distance traveled by the athlete in a time period ([0025] lines 1-9; [0026] lines 1-6; [0062]: e.g. the system already incorporates a plurality of sensors, including  a heartrate sensor, a GPS device, etc., and thereby gathers real-time data, such as: the heartrate of the user; the distance traveled by the user, etc.); in a specially programmed computer in real-time, accepting environmental data correlated to said environmental factor in real-time, said data being accepted from at least one of a remote transmitter or a measurement device worn or carried by the athlete ([0017]; [0026] lines 1-6; [0054] lines 4-7: e.g. the system also incorporates additional sensors, including a heat/temperature sensor, an altimeter and/or pressure sensor etc., which the user carries; and thereby the system gathers environmental data in real-time; such as  temperature data, inclination or elevation data, etc.), in said specially programmed computer, computationally adjusting the athlete's measured distance traveled by the athlete in a time period by means of at least one environmental normalization factor taken from the group of temperature, humidity and elevation, wind, air density, and elevation change, to compute an environmentally normalized performance value; dynamically recalculating said normalized performance values in real-time based on additional environmental data accepted at subsequent times during said performance ([0036]; [0037]; [0040] [0053]; [0054]: e.g. the system utilizes one or more environmental data as an environmental normalization factor to normalize one or more performance results of the user; such as, adjusting the distance traveled by the user using data gathered regarding temperature, elevation or elevation change, etc. In this regard, it is understood that the system dynamically recalculates the normalized performance value(s) based on additional environmental factors since the system continuously or periodically updates the user’s performance results during the activity, such as a race or a competition. Accordingly, a result normalized based on a first temperature data received during the beginning phase of the race is further normalized when a change in temperature and/or inclination is detected in the later phase of the race, etc.), providing an indication in real-time to the athlete during said performance regarding whether the current performance is within specified limits as compared to the normalized performance values for the individual athlete to allow the athlete to take timely action during said performance to improve his or her performance (see [0027] lines 8-21; [0036]; [0109]; [0110]: e.g. the system already provides, based on the analysis of the data gathered above, including results calculated using one or more environmental normalization factors, one or more audio, tactile and/or visual feedbacks to the user; such as, informing the user to speed up when the current performance is less than a given threshold, etc., so that the user would be motivated to increase his/her speed in order to improve his/her performance).

	Although Kahn does not explicitly describe that the indication includes the adjustment by said normalized environmental factor, this limitation is directed to the content of the information presented to the athlete; and such content is directed to nonfunctional descriptive matter. 
	Nevertheless, Kahn already teaches that the system evaluates the user’s performance during an a activity, wherein the user’s performance result is normalized based on one or more environmental normalization factors ([0036], [0037]); and thereby the system presents information to the user, including comparison of the user’s performance with the performance of others, etc. ([0039]; [0040]; [0110]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kahn’s system; for example, by allowing the system to provide detailed information regarding the user’s performance; such as: data indicating the performance result before and after the adjustment, the normalization factor(s) applied for the adjustment, etc., in order to provide the user with a more detailed information, so that the user would have a better chance to take appropriate measure(s) by easily recognizing one or more environmental factors that greatly influence his/her performance.      
	Regarding claim 2, Kahn teaches the claimed limitations as discussed above per claim 1. 
	The limitations, “measuring the physical capability of a second athlete in an athletic endurance event sufficiently similar to the athlete endurance event engaged in by said first athlete”, “displaying, in real-time during the athletic endurance event, performance parameters after adjustment by at least one environmental normalization factor applicable to the performance of said second athlete, comprising the steps . . .dynamically  recalculating said environmentally normalized performance values for said second athlete in real-time based on additional environmental data accepted at   subsequent times during said performance of said second athlete”, are directed to the same limitations recited per claim 1 above, except that the limitations recited in claim 2 are referring to a second athlete. 
Accordingly, the teaching of Kahn discussed above per claim 1 already applies to the corresponding limitations recited in claim 2 since Kahn already indicates that the system provides the same service or functionality to a plurality of users ([0069]).  
Kahn further teaches, in at least one of said first and second specially programmed computers, comparing the environmentally normalized performance values of each of said first and second athletes and displaying said environmentally normalized performance values after dynamically recalculating for each of said first and second athletes' wind, temperatures so that the normalization of values allows a uniform analysis of the athletes during the event ([0034] to [0036]; [0040]; [0109]; [0110]: e.g. the system already evaluates the performance of each of s plurality of users, such as a first user and a second user engaged in a competition; wherein the performance of each user is normalized based on one or more environmental factors—such as temperature and/or elevation—detected with respect to each user’s environment; and furthermore, the system displays comparison data to each user based on the calculated normalized performance. Note that the modification applied to claim 1 also applies to claim 2 since claim 2 it is dependent on claim 1. In addition, the data regarding wind is merely optional since neither claim 1 nor claim 2 positively requires wind data; see the claim language, “at least one environmental normalization factor taken from the group of temperature, humidity . . .”). 
	Regarding claim 3, Kahn teaches the claimed limitations as discussed above per claim 1. 
	Kahn teaches, step of using said environmentally normalized performance values to validate that performance data submitted by said athlete during virtual racing events are valid based on the athlete's actual environmentally normalized performance values ([0038], 0046]; [0060]; [0061]; [0062]: e.g. the system already allows users to compete in virtual races. In addition, the system gatherers, via input from the user, one or more attributes related to the user—such as  the user’s weight, athletic ability, etc., and wherein the system utilizes these attributes to generate initial correlation data regarding the user’s stride length as applied to walking or running. The system further calibrates the stride length correlation data based on distance information received from a GPS; wherein the system replaces or modifies the initial stride length correlation data if the correlation data obtained based on the distance information does not match the initial correlation data. Accordingly, the system already uses the environmentally normalized performance values to validate that performance data submitted by the athlete during virtual racing events are valid based on the athlete's actual environmentally normalized performance values).
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715